Citation Nr: 0900821	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  08-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to October 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which reopened the veteran's claims currently on 
appeal, but denied each claim on its merits.  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The issue of entitlement to service connection for a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a low back injury and 
hypertension, with secondary heart condition in a February 
2003 rating decision.  The veteran did not appeal the 
decision.  

3.  The evidence received since the February 2003 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claims for 
service connection for a low back injury, heart condition, 
and hypertension.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a heart condition that is due to any incident or event in 
military service or that was manifested to a degree of 10 
percent or more within one year after separation from 
service.  

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that is due to any incident or event in 
military service or that was manifested to a degree of 10 
percent or more within one year after separation from 
service.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied entitlement 
to service connection for a low back injury and hypertension, 
with secondary heart condition is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2008).

2.  The evidence received since the February 2003 rating 
decision is new and material, and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A heart condition was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

4.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.  

At the time of the February 2003 rating decision, the 
evidence of record consisted of VA outpatient treatment 
records from February 1998 to August 2002 and "some" 
service treatment records for the veteran's periods of 
service.  In the February 2003 rating decision, the RO denied 
service connection for a low back injury and hypertension, 
with secondary heart condition.  Specifically, the RO 
determined that while VA outpatient treatment records reflect 
a current low back disability and contain diagnoses of 
hypertension and a heart condition, there is no evidence of 
record showing an injury or event in service relating to the 
stated conditions.  The RO noted that the service treatment 
records fail to show any event or injury pertaining to the 
veteran's back or heart, and concluded that service 
connection for the claimed conditions must be denied.  The 
veteran was notified of the denial in a February 2003 letter, 
including his appeal rights, and he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  

The Board notes that the RO reopened the veteran's claims in 
the November 2007 rating decision.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claims of service connection for a low back injury, heart 
condition, and hypertension.  Since the February 2003 rating 
decision, the evidence received into the record includes the 
veteran's complete service treatment records and private 
medical records dated October 2005 to June 2007.  Private 
medical records indicate that the veteran is currently being 
treated for spinal stenosis, hypertension, and coronary 
artery disease (CAD).  More importantly of record are the 
veteran's complete service treatment records which reflect 
complaints and treatment for back and chest pain during his 
military service.  Given the state of the current record and 
the newly-received evidence, the Board finds that new and 
material evidence has been submitted.  Thus, the claims are 
reopened.  The issues of service connection for a heart 
condition and hypertension will be discussed on the merits 
below.  


Service Connection  

During the October 2008 hearing, the veteran testified that 
his heart condition and hypertension are related to his 
active military service.  He explained that in March 1954, he 
was hospitalized after being involved in a car accident.  
While hospitalized, the veteran stated that he complained of 
chest pain.  Additionally, since that time, he has 
experienced elevated blood pressure readings and acquired 
heart problems.  The veteran asserts that service connection 
is warranted for a heart condition and hypertension.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
cardiovascular-renal disease, including hypertension, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

Review of the veteran's service treatment records indicates 
that the veteran was hospitalized in March 1954 after an 
automobile accident.  The March 1954 sick call note reports 
the veteran complaints of chest pain.  Thereafter, an April 
1956 discharge examination reflected a normal heart with a 
blood pressure reading of 132/86.  Additionally, on his April 
1965 report of medical history, the veteran denied having or 
having had pain or pressure in chest and high or low blood 
pressure.  Similarly, clinical evaluation of the veteran's 
heart was again normal with a blood pressure reading of 
120/70, as reflected in the October 1968 report of medical 
examination for retirement.  An electrocardiogram (EKG) 
performed in conjunction with the October 1968 examination 
was within normal limits, and the veteran denied having or 
had palpitation or pounding heart and high or low blood 
pressure on his October 1968 report of medical history.  

Post service treatment records reflect a history of a heart 
condition and hypertension.  Beginning in February 1998, VA 
outpatient treatment records report elevated blood pressure 
readings.  The veteran was diagnosed with hypertension and 
placed on blood pressure medication.  Thereafter, in June 
2000, the veteran began complaining of ongoing chest pain and 
was diagnosed with CAD in July 2000.  Finally in August 2000, 
the veteran underwent a four vessel coronary artery bypass 
with left internal mammary artery for his CAD.  Since that 
time, a December 2006 private medical statement reports the 
veteran continues treatment for his CAD and hypertension.  

At the outset, the Board notes that the service treatment 
records do not show that the veteran's in-service complaints 
of chest pain resulted in any chronic disability.  As 
previously noted, although the veteran received treatment in 
March 1954 after the accident, clinical evaluations 
thereafter of the heart were normal, and no adverse findings 
were noted.  In addition, the Board acknowledges the elevated 
blood pressure reading of 132/86 during the April 1956 
examination, but this appears to be an isolated 
manifestation, as service treatment records are absent of 
additional elevated blood pressure readings and a diagnosis 
of hypertension is not of record.  Based upon the evidence in 
the claims file, the first time the veteran's hypertension 
and CAD are shown is in February 1998 and July 2000 
respectively, which is many years following the veteran's 
discharge from active military service.  Thus, the evidence 
weighs against the claims, in that in-service incurrence is 
not demonstrated.  

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his heart condition and 
hypertension have existed since his military service.  The 
veteran is competent to state that he developed his 
hypertension and heart condition after an automobile accident 
during his active service.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  

However, the evidence weighs against the veteran's claims in 
this regard.  Again, the record establishes that there is no 
objective medical evidence of record of a permanent heart 
disability or hypertension caused by an automobile accident 
during service or immediately thereafter.  See Voerth v. 
West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  The veteran's 
service treatment records and the absence of post service 
treatment reports until many years after service substantiate 
this.  The absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (negative evidence to mean 
that "which tends to disprove the existence of an alleged 
fact").  Moreover, "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Given the service treatment records, which reflect normal 
findings of the veteran's heart upon discharge, the absence 
of complaint or treatment until several years after service, 
and the absence of any medical evidence relating the 
veteran's symptoms to service, the Board finds that the 
evidence weighs against the veteran's claims.  Continuity of 
symptomatology has not been established.  Moreover, there is 
no probative medical evidence suggesting a link between the 
veteran's period of service and his heart condition and 
hypertension.  

The Board is aware of the veteran's contentions that his 
heart condition and hypertension are somehow etiologically 
related to service; however, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnoses are of no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without 
evidence of a heart condition and hypertension in service, a 
heart condition and hypertension within the first post-
service year and with no evidence of a nexus between the 
veteran's heart condition, hypertension, and service, service 
connection for such disabilities is not warranted.  

The preponderance of the evidence is against the claims for 
service connection for heart condition and hypertension, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
low back injury, VA's compliance with the mandates of the 
Veterans Claims Assistance act of 2000 (VCAA) need not be 
discussed.  Any error by VA in complying with the 
requirements of VCAA is not prejudicial to the veteran.  As 
noted previously, the claim has been reopened and the 
underlying claim of service connection is being REMANDED to 
the RO via the AMC for further development.  

In regards to the veteran's remaining claims, the Board finds 
that the VCAA notice requirements have been satisfied by the 
September 2007 letter.  In the September 2007 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  The veteran has been apprised of the 
information necessary to reopen his claims in the September 
2007 VCAA letter.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a September 2007 letter to the veteran included the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA outpatient treatment records from 
February 1998 to August 2002, and private treatment records 
dated October 2005 to January 2007.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims regarding his heart 
condition and hypertension, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was competent evidence of a current disability 
and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.  However, unlike Charles, in this case, there is 
no competent evidence of the veteran's current disabilities 
being related to service.  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back injury is reopened.  

New and material evidence having been submitted, the claim 
for service connection for a heart condition is reopened.  

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened.  

Entitlement to service connection for a heart condition is 
denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a low back 
injury.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

The veteran testified during the October 2008 hearing that 
approximately in 1948 or 1949, he injured his back while 
parachuting from an airplane.  He explained that he was 
knocked unconscious and landed flat on his back.  He was 
immediately transported to the infirmary dispensary for 
treatment.  Several years later, the veteran stated that he 
injured his back again during an automobile accident in March 
1954.  He was admitted to the local hospital and treated for 
his back injury.  The veteran asserts that service connection 
is warranted for his low back injury.  

Service treatment records indicate that the veteran was 
hospitalized for approximately ten days after a March 1954 
automobile accident.  Nursing notes reveal that the veteran 
received heat applied to his back each day during his stay at 
the local hospital.  Upon discharge from service in October 
1968, clinical evaluation of the veteran's spine was normal, 
but scars on the lower back were reported.  Post service 
treatment records reflect continuing treatment for the 
veteran's degenerative L3-L4 spondylolisthesis with secondary 
canal and foraminal stenosis with associated back and leg 
pain.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  Review of the evidentiary record shows that 
the veteran has not been afforded a Compensation and Pension 
examination for his back disability.  While the Board notes 
that the October 1968 retirement examination revealed no 
spinal abnormalities, the veteran is competent to assert that 
he has experienced symptoms relating to his back since 
service.  As such there remains some question as to whether 
the veteran's current back disability is attributable to his 
active military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, given the veteran's contentions 
regarding his back condition, and the medical evidence 
suggesting the current back condition possibly attributable 
to service, the Board finds that an examination is necessary 
prior to final appellate review.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Holding that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

1.  Schedule the veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
current low back condition.  The claims 
file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
the back found to be present should be 
diagnosed.  The appropriate examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
veteran's back disability had its origin 
in service or is in any way related to 
the veteran's active service.  A 
rationale for any opinion reached must be 
provided.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


